Citation Nr: 0414622	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  04-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served with the recognized guerrillas from March 
1944 to January 1945 and with the Regular Philippine Army 
from January 1945 to February 1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


REMAND

In a statement received by the Board in May 2004, the 
appellant requested a hearing with the Manila Regional Office 
Decision Review Officer.  Because the Board may not proceed 
with an adjudication of the appellant's claim without 
affording her an opportunity to present testimony at the 
requested hearing, a remand is required.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700 (2003). 

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a hearing before the Decision Review 
Officer at the RO in conjunction with her 
claim for service connection for the 
cause of the veteran's death.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




